Dixon, J.
These taxes cannot be sustained. As ordinary property taxes, they are in conflict with art. IV., § 7, ¶ 12, of the state constitution, inasmuch as they are not assessed according to the true value of the property. As improvement assessments, they are invalid because not imposed for and within the limits of special benefits derived from the improvement. Jersey City v. Vreeland, 14 Vroom 638.
The case agreed upon does not show the existence of any facts which warrant the inference that the property owners have entered into a contract with the city to pay the sums assessed in consideration of the use of the sewers, so as to bring the case within the decision in Vreeland v. Jersey City, 10 Stew. Eq. 574.
*437Hence the taxes must be adjudged illegal, and, I think, the prosecutors should be awarded their costs, since there was no other mode of redress for them than by these proceedings.
Whether the property in question has ever been assessed for these sewers, or whether, there is any legislation justifying its taxation or assessment therefor is not made clear, so as to call for the exercise of the power of the court under the act of March 23d, 1881. Pamph. L. 1881, p. 194. But if the ■city authorities shall be advised that they are entitled to some redress by reason of that statute, application therefor may be made to the Supreme Court during its coming term. In case no such application be made, a rule may be entered setting aside the taxes now under review, with costs.